IN THE UNITED STATES COURT OF APPEALS

                             FOR THE FIFTH CIRCUIT



                                     No. 00-51086


UNITED STATES OF AMERICA,
                                                      Plaintiff-Appellee,

                                        versus

JOEL ENRIQUEZ
                                                      Defendant-Appellant.




                 Appeal from the United States District Court
                       for the Western District of Texas
                                  (99-CR-1549)

                                October 4, 2001

Before REAVLEY, HIGGINBOTHAM, and PARKER, Circuit Judges.

PER CURIAM:*

       Enriquez was convicted of knowingly importing five kilograms

or more of cocaine and sentenced to 20 years in prison. He claims

that       the   Supreme   Court’s    holding    in   Apprendi   v.   New   Jersey1

requires the government to prove beyond a reasonable doubt that

Enriquez knew the precise quantity of drugs he was smuggling.

       Enriquez does not allege that the government failed to prove

the quantity of drugs imported beyond a reasonable doubt, as


       *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
       1
           530 U.S. 466 (2000).
Apprendi requires. In any case, Apprendi is inapposite because the

drug quantity did not increase Enriquez’s sentence beyond the

statutory maximum.2

      The crux of Enriquez’s argument is that Apprendi alters the

scienter     requirement   of    21    U.S.C   §   960(a)(1),    requiring   the

government to prove that he knew the precise quantity of drugs he

was       smuggling.   Section        960(a)(1)    outlaws      “knowingly    or

intentionally import[ing] or export[ing] a controlled substance.”3

We have long held that this statute is a “specific intent” statute

and merely requires knowledge that the substance imported is a

controlled substance.4 Apprendi does not alter this analysis.

AFFIRMED.




      2
          United States v. Keith, 230 F.3d 784, 787 (5th Cir. 2000).
      3
          21 U.S.C. § 960(a)(1).
      4
       United States v. Restrepo-Granda, 575 F.2d 524, 527 (5th
Cir. 1978).